Third District Court of Appeal
                               State of Florida

                          Opinion filed March 27, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-456
                         Lower Tribunal No. 04-18600
                             ________________


                               Nilo Hernandez,
                                    Appellant,

                                        vs.

                               Tamara Garcia,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Marcia Del Rey,
Judge.

     Wasson & Associates, Chartered, and Annabel C. Majewski, for appellant.

     Bofill Law Group, and Jose C. Bofill, for appellee.


Before EMAS, C.J., and LOGUE and HENDON, JJ.

     PER CURIAM.
                  ON APPELLEE’S MOTION TO DISMISS

      We grant appellee’s motion and dismiss this appeal as one taken from a

nonfinal, nonappealable order.    See, e.g., M.M. v. Fla. Dep’t of Children &

Families, 189 So. 3d 134, 137 (Fla. 2016) (observing that “[a]n appeal from a final

order is appropriate when judicial labor has ended”); S.L.T. Warehouse Co. v.

Webb, 304 So. 2d 97, 99 (Fla. 1974) (noting: “Generally, the test employed by the

appellate court to determine finality of an order, judgment or decree is whether the

order in question constitutes an end to the judicial labor in the cause, and nothing

further remains to be done by the court to effectuate a termination of the cause as

between the parties directly affected.”) This dismissal is without prejudice to the

filing of a proper and timely appeal from a final, appealable order. Given this

disposition, we do not reach the claims raised in the instant appeal, nor do we

express any comment on their relative merit.

      Appeal dismissed.




                                         2